Case: 20-70019        Document: 00515571402              Page: 1       Date Filed: 09/18/2020




               United States Court of Appeals
                    for the Fifth Circuit                                        United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                               September 18, 2020
                                        No. 20-70019
                                                                                   Lyle W. Cayce
                                                                                        Clerk

   United States of America,

                                                                       Plaintiff—Appellee,

                                             versus

   Christopher Andre Vialva,

                                                                   Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                       USDC No. 6:04-CV-163, 6:99-CR-70-1


   Before Higginbotham, Jones, and Dennis, Circuit Judges.
   Per Curiam:
           Defendant Christopher Vialva asks this court to stay his execution
   pending consideration and disposition of appeal, and to vacate the district
   court’s September 11, 2020 order confirming his September 24, 2020
   execution date. 1 For the reasons set forth below, we affirm the district court
   order and deny Vialva’s motion to stay in its entirety.



           1
             Vialva claims his execution was “set for the first time by the district court [on]
   September 11, 2020.” In fact, the court explicitly disclaims this characterization in its
   order, explaining that the order was being issued “out of an abundance of caution” in order
Case: 20-70019            Document: 00515571402               Page: 2      Date Filed: 09/18/2020




                                              No. 20-70019


                                           I. Background
             Vialva was convicted under federal law of capital murder, sentenced
   to death, and scheduled for execution on September 24, 2020. In its order
   denying injunctive relief, the district court described Vialva’s conviction and
   procedural history at length. Suffice it to say, Vialva has had the benefit of
   lengthy procedural review since his conviction in 2000. Vialva’s conviction
   was affirmed on direct appeal; 2 his 28 U.S.C. § 2255 challenge was denied; 3
   and his effort to vacate denial of his § 2255 motion under Rule 60(b) of the
   Federal Rules of Civil Procedure failed. 4
             The Federal Bureau of Prisons (“BOP”) scheduled Vialva’s
   execution for September 24, 2020 and informed Vialva on July 31, 2020.
   Vialva subsequently filed a motion in the district court to enjoin his execution
   on various grounds. On September 11, 2020, the district court denied
   Vialva’s motion for injunctive relief. At the same time, the district court
   issued another order clarifying that its judgment dated June 16, 2000 had
   authorized the Department of Justice to determine the time, place, and
   manner of Vialva’s execution and to carry out that execution. Out of an



   to “confirm [the Department of Justice’s] authority to select Vialva’s execution date and
   implement his sentence of death.” The district court considered its June 16, 2000 order
   enough to authorize the Department of Justice to determine the time, place, and manner of
   Vialva’s execution.
             2
                 United States v. Bernard, 299 F.3d 467 (5th Cir. 2002), cert. denied, 539 U.S. 928
   (2003).
             3
             The district court denied Vialva’s challenge under 28 U.S.C. § 2255 and his
   request for a certificate of appealability (“COA”). This court subsequently denied a COA,
   and the Supreme Court denied Vialva’s petition for certiorari. United States v. Bernard,
   762 F.3d 467 (5th Cir. 2014), cert. denied, 136 S. Ct. 1155 (2016).
             4
            The district court dismissed the Rule 60(b) motion without prejudice, this court
   denied a COA on the issue, and the Supreme Court denied certiorari. United States v.
   Vialva, 904 F.3d 356 (5th Cir. 2018), cert. denied, 140 S. Ct. 860 (2020).




                                                    2
Case: 20-70019     Document: 00515571402           Page: 3   Date Filed: 09/18/2020




                                    No. 20-70019


   abundance of caution, the order lifted any hypothetical stay that may have
   been in place, ordered a United States marshal to carry out the execution,
   and determined that the sentence shall occur on a date designated by the
   Director of the BOP, namely, September 24, 2020. Vialva appeals those
   orders here.
                                  II. Discussion
          We review a district court’s decision to deny a stay of execution for
   abuse of discretion. Diaz v. Stephens, 731 F.3d 370, 374 (5th Cir. 2013)
   (citation omitted). When determining whether the district court abused its
   discretion, we review questions of law de novo and factual findings for clear
   error. State v. Ysleta Del Sur Pueblo, 955 F.3d 408, 413 (5th Cir. 2020). In
   deciding whether to issue a stay of execution, a court must consider:
   “(1) whether the stay applicant has made a strong showing that he is likely to
   succeed on the merits; (2) whether the applicant will be irreparably injured
   absent a stay; (3) whether issuance of the stay will substantially injure the
   other parties interested in the proceeding; and (4) where the public interest
   lies.” Id. at 379 (quoting Nken v. Holder. 556 U.S. 418, 434, 129 S. Ct. 1749,
   1761 (2009)). Vialva fails to show that any of these factors favor granting a
   stay of execution.
          First, we conclude that Vialva is unlikely to succeed on the merits.
   Vialva’s primary argument on appeal is that Texas state law should have been
   followed with respect to the issuance of an execution warrant and the setting
   of execution dates. See Tex. Code Crim. Proc. art. 43.15(a), 43.141. Despite
   vigorously contesting the scope of the district court’s June 2000 judgment,
   both parties recognize the authority of the district court to authorize and
   schedule Vialva’s execution. Additionally, Vialva recognizes that, at the very
   least, the district court did authorize his execution scheduled for
   September 24, 2020 in its September 2020 order now under appeal. Vialva




                                         3
Case: 20-70019        Document: 00515571402              Page: 4       Date Filed: 09/18/2020




                                         No. 20-70019


   emphasizes that the government did not follow its own procedures requiring
   it to file a proposed judgment and order with the sentencing court. But now
   that the district court has unambiguously directed a United States marshal to
   carry out the execution and adopted the September 24, 2020 execution date,
   these objections are beside the point. 5
           Vialva also argues that Texas law prohibits a court from setting an
   execution date earlier than the 91st day after the date the order setting the
   execution was ordered. The district court certainly did not comply with this
   requirement. Whether one counts from the date that the BOP scheduled
   execution or from the district court’s September order, no one contests that
   the scheduled execution date fails to meet the 91-day requirement. Thus, the
   dispositive question is whether Texas state law applies to such pre-execution
   procedures. We conclude that it does not apply to either date-setting or
   warrant requirements.
           Vialva asserts that Texas state law regarding date-setting and warrant
   requirements applies to his execution based on 18 U.S.C. § 3596(a) of the
   Federal Death Penalty Act (“FDPA”). Specifically, he argues that the
   FDPA requires application of these Texas laws when it states that a United
   States marshal “shall supervise implementation of the sentence in the




           5
              Vialva also argues that DOJ regulations do not vest BOP with broad authority and
   discretion to set execution dates because (1) Congress has not delegated this power to the
   Attorney General and (2) the regulations “are premised on and fully honor the judiciary’s
   prerogative to fix the execution date and command it to occur.” In Vialva’s case, no doubt
   exists at this stage as to whether the district court exercised its prerogative. Vialva does
   not clearly state whether or how the September 2020 order failed to comply with the Texas
   warrant requirements. As the government observes, strict compliance with Texas warrant
   requirements may be impossible in this case. In any case, we find that Texas law does not
   apply to either date-setting or warrant requirements.




                                                4
Case: 20-70019        Document: 00515571402              Page: 5      Date Filed: 09/18/2020




                                         No. 20-70019


   manner prescribed by the law of the State in which the sentence is
   imposed.” 6 18 U.S.C. § 3596(a).
           We disagree. Instead, we conclude that § 3596(a) is at least limited to
   procedures effectuating death and excludes pre-execution process
   requirements such as date-setting and issuing warrants. The text of the
   provision explicitly refers to the “implementation of the sentence” prior to
   referencing state law. 18 U.S.C. § 3596(a). The text simply does not extend
   to pre-execution date-setting and warrants. Our conclusion is consistent with
   other circuits that have recently looked at this provision. See United States v.
   Mitchell, No. 20-99009, 2020 WL 4815961, at *2 (9th Cir. 2020) (“In
   addition, we hold that procedures that do not effectuate death fall outside the
   scope of 18 U.S.C. § 3596(a).”); Peterson v. Barr, 965 F.3d 549, 554 (7th Cir.
   2020) (concluding that § 3596(a) “cannot be reasonably read to incorporate
   every aspect of the forum state's law regarding execution procedure” and
   finding that state law governing execution witnesses falls outside the scope of
   the FDPA). Vialva’s citation to In re Fed. Bureau of Prisons’ Execution Protocol
   Cases is unavailing. 955 F.3d 106 (D.C. Cir. 2020). The debate among the
   judges in that case related to procedures effectuating death and not pre-
   execution procedures such as those at issue here. See Peterson, 965 F.3d at
   554 (making the same distinction and finding that “the debate among the



           6
              The entire provision is as follows: “A person who has been sentenced to death
   pursuant to this chapter shall be committed to the custody of the Attorney General until
   exhaustion of the procedures for appeal of the judgment of conviction and for review of the
   sentence. When the sentence is to be implemented, the Attorney General shall release the
   person sentenced to death to the custody of a United States marshal, who shall supervise
   implementation of the sentence in the manner prescribed by the law of the State in which
   the sentence is imposed. If the law of the State does not provide for implementation of a
   sentence of death, the court shall designate another State, the law of which does provide
   for the implementation of a sentence of death, and the sentence shall be implemented in
   the latter State in the manner prescribed by such law.” 18 U.S.C. § 3596(a).




                                               5
Case: 20-70019      Document: 00515571402          Page: 6     Date Filed: 09/18/2020




                                    No. 20-70019


   D.C. Circuit judges was limited to state laws, regulations, and protocols
   governing procedures for effectuating death” (emphasis in original)). Vialva
   recognizes this limitation, emphasizing that cases interpreting whether
   § 3596(a) applies to technical and other in-chamber execution procedures
   “provide little guidance in answering whether § 3596(a) requires application
   of state law warrant and date-setting provisions.” The FDPA simply does
   not reach warrant and date-setting provisions.
          Having found that the FDPA does not require the application of state
   law to pre-execution procedures, we find it unpersuasive that historical
   practice requires the application of state law.           Vialva’s reliance on
   correspondence from 1818 notwithstanding, he has not sufficiently
   demonstrated that judicial practice requires courts to follow state law with
   respect warrant and date-setting requirements.            Vialva concedes that
   “federal practice may have evolved to leave to the courts the duty to fix the
   date and issue an execution warrant,” but simply asserts that this did not
   obviate the requirement to conform to state law. In any case, we do not
   recognize the existence of any such “judicially created law.”
          We also agree with the district court’s conclusion that Vialva has not
   shown the remaining factors favor a stay of execution. Vialva has thoroughly
   litigated his conviction and sentence. He was given official notice well in
   advance of his execution date. Vialva is not challenging his death sentence,
   but only the pre-execution procedures for carrying it out. Although the death
   penalty itself is irreversible, there comes a time when the legal issues “have
   been sufficiently litigated and re-litigated so that the law must be allowed to
   run its course.” O’Bryan v. Estelle, 691 F.2d 706, 708 (5th Cir. 1982) (per
   curiam) (quotation omitted).      Vialva has sufficiently litigated his case.
   Furthermore, the public’s interest in timely enforcement of the death
   sentence outweighs Vialva’s request for more time. Calderon v. Thompson,
   523 U.S. 538, 556, 118 S. Ct. 1489, 1501 (1998) (stating that delay “inflict[s]



                                         6
Case: 20-70019      Document: 00515571402           Page: 7    Date Filed: 09/18/2020




                                     No. 20-70019


   a profound injury to the ‘powerful and legitimate interest in punishing the
   guilty,’ an interest shared by the State and the victims of crime alike”
   (quoting Herrera v. Collins, 506 U.S. 390, 421, 113 S. Ct. 853, 871 (1993)
   (O’Connor, J., concurring)).
          A preliminary injunction is an extraordinary remedy never awarded as
   a matter of right. Winter v. National Resource Defense Council, Inc., 555 U.S. 7,
   24, 129 S. Ct. 365, 376 (2008) (citation omitted). This extraordinary remedy
   is not justified here. We AFFIRM the district court order and DENY
   Vialva’s motion to stay execution pending consideration and disposition of
   appeal.




                                          7